M A N D A T E
TO THE COUNTY COURT AT LAW NO. 2 of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 22nd day of
January, 2015, the cause upon appeal to revise or reverse your judgment between

The State Of Texas,                                                         Appellant,
                                           v.
Glenn Weightman a/k/a/                                                       Appellee.
Glenn Wrightman
CAUSE NO. 13-14-00652-CR                                        (Tr.Ct.No. 09CR5089-2)

was determined; and therein our said Court made its order in these words:

                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion.

      We further order this decision certified below for observance.

January 22, 2015.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 7th day of April, 2015.




                                                Dorian E. Ramirez, CLERK